Citation Nr: 0828041	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-35 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for seasonal 
allergic rhinitis with sinusitis and recurrent bronchitis.  

2.  Entitlement to an initial compensable rating for right 
sartorius strain.  

3.  Entitlement to an initial compensable rating for 
dysfunctional uterine bleeding due to endometrial 
hyperplasia.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1980 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The seasonal allergic rhinitis with sinusitis and 
recurrent bronchitis is manifested by complaints of nasal 
blockage and congestion, runny nose, headaches, and watery 
and itchy eyes; objective findings show sinus congestion with 
probable mild mucosal thickening of the right maxillary 
antrum, without evidence of nasal polyps, obstruction of 
either one or both nostrils, antibiotic treatment for 
sinusitis, episodes of sinusitis, active bronchitis, or 
respiratory impairment by pulmonary function test.  

2.  The right sartorius strain is manifested by complaints of 
aching and discomfort upon walking, sitting, standing, or 
when pressure was applied to the area; objective findings 
show mild tenderness down the right sartorius and mild to 
moderate pain, without evidence of limitation of motion of 
the hip or thigh, or loss of muscle strength.  

3.  The dysfunctional uterine bleeding due to endometrial 
hyperplasia is manifested by menstruation every second month, 
lasting five days, and accompanied by severe uterine cramps; 
her treatment consisted of taking ibuprofen pre-menstrually, 
48 to 72 hours prior to menses. 




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
seasonal allergic rhinitis with sinusitis and recurrent 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6513, 
6522, 6600 (2007).  

2.  The criteria for an initial compensable rating for right 
sartorius strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Codes 
5314, 5315 (2007).  

3.  The criteria for an initial compensable rating for 
dysfunctional uterine bleeding due to endometrial hyperplasia 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.116, Diagnostic Codes 7614 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided the veteran with content-
complying VCAA notice on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for a higher rating.  
Dingess at 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).
 
Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  

The RO obtained service treatment records and VA records.  
The veteran herself submitted records from the Family 
Medicine Clinic.  The veteran has not identified any other 
pertinent evidence for the RO to obtain on her behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claims for a higher rating.  38 
U.S.C.A.§ 5103A(d).  She was afforded VA examinations in 
April 2005 (pre-discharge), May 2005 (pre-discharge), 
February 2007, and March 2007, specifically to evaluate the 
nature and severity of the disabilities.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the duty-
to-assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  



Seasonal Allergic Rhinitis with Sinusitis and Recurrent 
Bronchitis

Seasonal allergic rhinitis with sinusitis and recurrent 
bronchitis is rated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Codes 6599-6522.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.

Under Diagnostic Code 6522, for allergic or vasomotor 
rhinitis, the criterion for the next higher rating, 10 
percent, is a condition without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  

Under applicable Diagnostic Code 6513, for chronic maxillary 
sinusitis, the criterion for the next higher rating, 10 
percent, is sinusitis with one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6513.  

Under applicable Diagnostic Code 6600, for chronic 
bronchitis, the condition is rated according to the degree of 
impairment on pulmonary function tests (PFTs).  Under this 
code, the criterion for the next higher rating, 10 percent, 
is satisfied where pulmonary function testing reveal that 
Forced Expiratory Volume in one second (FEV-1) is 71 to 80 
percent predicted; or the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) is 71 to 
80 percent; or where Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 
to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 
6600.  

Records from the veteran's period of service show that she 
was diagnosed with allergies and sinusitis.  

At the time of a VA (pre-discharge) examination in May 2005, 
it was noted that the veteran used nasal spray and was on 
Claritin for her allergic symptoms consisting of runny nose, 
stuffy nose, watery and itchy eyes, scratchy throat and sinus 
congestion.  She reported that she sometimes had sinus 
infections requiring antibiotics and that she also had 
recurrent episodes of bronchitis.  On examination, the nose, 
sinuses, mouth, and throat were unremarkable.  The chest 
examination was also negative.  The diagnosis was seasonal 
allergic rhinitis, sinusitis, and recurrent bronchitis.  

After service, VA records show that in March 2006 the veteran 
complained that her allergies were "acting up." 

In a January 2007 statement, the veteran asserted that she 
had allergies that were not all seasonal and that she had 
been taking medication throughout the years to control her 
allergies.  She indicated that without medication she 
experienced blockage of her nasal passages, congestion, runny 
nose, headaches, and watery/itchy eyes.  In earlier 
statements, she stated that drainage caused her to have a dry 
cough, and that her disability should be evaluated at least 
10 percent disabling.  

At the time of a VA examination in February 2007, it was 
noted that the veteran complained of seasonal allergic nasal 
congestion with clear, watery discharge from the nose and 
itchy eyes.  She took periodic eye drops and decongestants 
(Claritin had helped lately along with a Flonase inhaler 
nasally - she took the former on a daily basis and the latter 
on an as-needed basis).  She reported no antibiotic treatment 
lately for sinusitis or bronchitis.  She indicated that her 
"bad time of year" was in the spring.  Her January 2007 
ear, nose, and throat examination was reportedly normal.  She 
denied purulent discharge, and there was no indication of 
pain and headaches from sinusitis.  On physical examination, 
there were no nasal polyps, granulomatous disease including 
rhinoscleroma, no obstruction (partial or complete) of one or 
both nostrils, and or sinusitis. 

X-rays of the sinuses showed probable mild mucosal thickening 
in lateral aspect of the right maxillary antrum.  The 
diagnosis was allergic rhinitis.  

At the time of a VA respiratory examination in March 2007, it 
was noted that the veteran did not take any medication for 
bronchitis.  On physical examination, the lung fields were 
clear and without wheezing.  The diagnosis was chronic 
bronchitis in remission at that time.  Pulmonary function 
tests were performed and the interpretation of the results 
indicated that there was a normal spirometry, volumes, and 
diffusion.  

The Board finds that level of impairment does not meet the 
criteria for a compensable rating under Diagnostic Codes 
6522, 6513, or 6600.  From the time of her military discharge 
the veteran is not shown to have obstruction of nasal 
passages (either 50 percent on both sides or complete 
obstruction on one side), at least one incapacitating episode 
per year of sinusitis requiring prolonged antibiotic 
treatment, at least three non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, or a certain degree of 
impairment on pulmonary function tests.  Rather, the 
objective evidence shows that there were no nasal polyps, no 
obstruction of either one or both nostrils, no antibiotic 
treatment for sinusitis, no episodes of sinusitis, no active 
bronchitis, and no respiratory impairment by pulmonary 
function test.  As seemingly confirmed by sinus X-rays 
showing probable mild mucosal thickening of the right 
maxillary antrum, the veteran had some measure of congestion, 
which she treated with decongestants that helped her 
symptoms, according to her.  Eye drops and an inhaler were 
also used periodically for relief of symptoms.  

As the criteria for a 10 percent rating under Diagnostic 
Codes 6522, 6513, and 6600 have not been demonstrated, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



As this is an initial rating case, consideration has been 
given to "staged ratings" for the disability over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, from the effective date of service connection 
in September 2005, there have been no clinical findings to 
show that the disability meets the criteria for a compensable 
rating.

Right Sartorius Strain

Right sartorius strain is rated as noncompensable under 
38 C.F.R. § 4.73, Diagnostic Codes 5399-5315, for muscle 
impairment.  The use of hyphenated diagnostic codes was 
explained above.  

The criteria under 38 C.F.R. § 4.73, Diagnostic Code 5315, 
provide evaluations for disability of Muscle Group XV, the 
mesial thigh group muscles:  (1) adductor longus; (2) 
adductor brevis; (3) adductor magnus; and (4) gracilis.  The 
functions of these muscles are adduction of the hip (1, 2, 3, 
4), flexion of the hip (1, 2), and flexion of the knee (4).  
Under this code, the criterion for the next higher rating, 10 
percent, is moderate muscle injury.  

Also applicable is 38 C.F.R. § 4.73, Diagnostic Code 5314, 
which provides evaluations for disability of Muscle Group 
XIV, the anterior thigh group muscles:  (1) sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; and (6) tensor vaginae femoris.  The 
functions of these muscles are extension of the knee (2, 3, 
4, 5), simultaneous flexion of the hip and flexion of the 
knee (1), tension of fascia lata and iliotibial (Maissiat's) 
band, acting with XVII (1) in postural support of body (6), 
and acting with hamstrings in synchronizing the hip and knee 
(1, 2).  Under this code, the criterion for the next higher 
rating, 10 percent, is moderate muscle injury.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).  
For moderate disability of muscles, the classification is as 
follows:  (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  

In this case, at the time of a VA (pre-discharge) examination 
in May 2005, it was noted that the veteran strained her right 
sartorius on carrying heavy equipment in August 1999.  She 
complained of pain on the right sacroiliac region and down 
the course of the right sartorius along the lateral, 
anterior, and medial aspect of the thigh.  There was mild 
tenderness over this region.  The examination of the right 
hip was unremarkable, and X-rays of the right hip were 
normal.  The diagnosis was right sartorius strain.    

After service, VA records show that in June 2006 the veteran 
complained of pain on the back of her right buttock along her 
right posterior thigh when she stepped forward and extended 
her hip, particularly at the end of the day.  On examination, 
there was normal range of motion and no effusion.  

In a January 2007 statement, the veteran stated that the back 
of her right hip area was in pain and often took a long 
period of time to recover.  Upon walking, sitting, standing, 
or when pressure was applied to the area, she experienced 
major aching and discomfort. 

The veteran indicated that her current doctor stated that a 
tingling pain that ran down the back of her right leg may be 
linked to her lower back problems.  The veteran is service-
connected for a lumbar strain with degenerative changes.  In 
an earlier statement, she asserted that her disability should 
be evaluated at least 10 percent disabling.  

At the time of a VA examination in February 2007, it was 
noted that the veteran had a right sartorius strain during 
service when running.  It was reported that she had right 
gluteal pain that recurred when walking or standing for 
longer than one block and sometimes less than that.  She took 
Celebrex daily and used a heating pad for the pain, which 
helped.  Weight bearing, and wearing high-heeled shoes, 
worsened the pain.  There was normal range of motion of the 
right hip, which was nontender.  There was no swelling or 
spasm, but the veteran reported sharp pain, which lasted for 
hours and which the severity was of mild to moderate 
intensity.  Physical examination showed the muscle strength 
to be normal.  There was no tissue loss, or bone, joint, or 
nerve damage, and there no joint was affected.  The diagnosis 
was right sartorius muscle strain, chronic and intermittent.  

The Board finds that the level of impairment does not meet 
the criteria for a compensable rating under applicable 
Diagnostic Codes 5314 and 5315, which require moderate muscle 
injury.  The service-connected disability is manifested by 
pain, which may or may not be related to another service-
connected disability, that is mild to moderate and 
intermittent.  In the opinion of the Board, the muscle 
impairment is not of the type and severity to equate to a 
moderate injury under the pertinent Diagnostic Codes.  The 
record shows that muscle strength is normal.  There is no 
finding or complaint characterized by fatigue, 
incoordination, or uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The criteria contemplated for moderate muscle disability 
under Diagnostic Codes 5314 and 5315 include some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared with the sound side. 38 C.F.R. § 4.56(d)(2).  The 
objective evidence does not show that the veteran's right 
sartorius strain is comparable to the moderate muscle 
impairment contemplated under the regulations.  

Consideration has also been given to the potential 
application of other diagnostic codes, such as 38 C.F.R. 
§ 4.71a, Codes 5250 through 5255, relevant to evaluating 
disabilities of the hip and thigh.  In the absence of 
objective medical evidence of limitation of motion of the hip 
or thigh, or of bone involvement, however, the Board finds no 
basis upon which to assign a compensable rating. 

As the criteria for a 10 percent rating under Diagnostic 
Codes 5314 and 5315 have not been demonstrated, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the disability over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, from the effective date of service connection 
in September 2005, there have been no clinical findings to 
show that the disability meets the criteria for a compensable 
rating.

Dysfunctional Uterine Bleeding Due to Endometrial Hyperplasia

Dysfunctional uterine bleeding due to endometrial hyperplasia 
is rated as noncompensable under 38 C.F.R. § 4.116, 
Diagnostic Codes 7699-7614.  The use of hyphenated diagnostic 
codes was explained above.  

Under Diagnostic Code 7614, for disease, injury, or adhesions 
of the fallopian tube (including pelvic inflammatory 
disease), the criteria for the next higher rating, 10 
percent, are symptoms that require continuous treatment.  

Records from the veteran's period of service indicate that 
she was hospitalized for one day in December 2004 with 
menorrhagia and symptomatic anemia.  

At the time of a VA (pre-discharge) examination in April 
2005, the veteran's gynecological history showed that she had 
very heavy menstrual periods and that an endometrial biopsy 
revealed a proliferative endometrium.  She was placed on 
birth control pills, which helped somewhat with the length 
and heaviness of her menses.  She was scheduled for 
endometrial ablation the next month.  Physical examination of 
the pelvis was negative at that time.  The diagnosis was 
dysfunctional uterine bleeding due to endometrial 
hyperplasia, pending endometrial ablation in May 2005.  

At the time of a VA (pre-discharge) general medical 
examination in May 2005, it was noted that there was an 
ultrasound finding of an intramural fibroid.  

Records from the veteran's period of service indicate that 
she underwent abdominopelvic surgery (endometrial ablation) 
in May 2005.  The veteran was discharged from service in 
August 2005.  

VA records show that in March 2006, the veteran was started 
on medication for menorrhagia, but she was unable to tolerate 
it.  In August 2006, a pelvic ultrasound revealed a fibroid 
somewhat close to the endometrial cavity.  It was discussed 
that the veteran was probably perimenopausal, and that there 
was a possibility that her menses would cease in the near 
future.  A hysterectomy would guarantee no more menses, but 
the veteran did not desire this option, and she did not want 
to take Depo-Provera and Depo-Lupron due to side effects.  
She was agreeable to ibuprofen to be taken pre-menstrually, 
and so she was prescribed Motrin to be taken 48 to 72 hours 
prior to menses.  

In a January 2007 statement, the veteran claimed that 
subsequent to her endometrial ablation in May 2005, she began 
to have longer and heavier menstrual bleeding cycles, which 
were not regular.  She also described severe cramping and 
abdominal pain.  She indicated that birth control pills did 
not help and that she now took medication to control the pain 
prior to and during her menses.  In an earlier statement, she 
asserted that her disability should be evaluated at least 10 
percent disabling.  



At the time of a VA examination in February 2007, it was 
noted that the veteran underwent a procedure in May 2005 to 
address a problem with functional uterine bleeding.  After 
the procedure, it was reported that her menstrual cycle 
ceased for six months and then restarted and that her 
bleeding was no longer as heavy as it once had been.  
Currently, she menstruated about every second month, lasting 
about five days with severe cramps.  A physical examination 
of the pelvis was normal, except for a slightly enlarged, 
irregular uterus with small fibroids.  The diagnosis was 
dysfunctional uterine bleeding. 

The Board has considered the veteran's claims but finds that 
she does not meet the criteria for a compensable rating under 
Diagnostic Code 7614, which requires continuous treatment for 
her service-connected gynecological symptoms.  The veteran 
takes ibuprofen for a few days pre-menstrually to control 
severe pain.  Whether she may or may not have heavier, 
irregular uterine bleeding, as compared with her condition 
prior to endometrial ablation in service, does not change the 
fact that she is not shown to take medication continuously to 
treat the condition.  

As the criteria for a 10 percent rating under Diagnostic Code 
7614 have not been demonstrated, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the disability over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, from the effective date of service connection 
in September 2005, there have been no clinical findings to 
show that the disability meets the criteria for a compensable 
rating.






ORDER

An initial compensable rating for seasonal allergic rhinitis 
with sinusitis and recurrent bronchitis is denied.  

An initial compensable rating for right sartorius strain is 
denied.  

An initial compensable rating for dysfunctional uterine 
bleeding due to endometrial hyperplasia is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


